DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-3, 13-18 and 20 are objected to because of the following informalities:  
With regard to claim 1: Line 11 of the claim, it appears “supporting” should be --support--.  
With regard to claims 6-7: Line 2 of each claim, it appears “recess” should be --recesses--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 4: Line 3, the limitation “the width of the footer” lacks sufficient antecedent basis.
With regard to claim 5:  It’s unclear if the claimed “projections” and “grooves” are referencing previously recited projections and grooves.  For the purpose of examination, they are considered the same projection and grooves. 

	With regard to claim 9: It’s unclear if the limitations “at least one support surface” and “a lock” is referencing the previously recited at least one support surface and lock of claim 1. 
	With regard to claim 10: Line 1, the limitation “the lock” lacks sufficient antecedent basis. Note that more than one lock is previously recited.
	With regard to claim 11: Line 2, it’s unclear if the limitation “at least one mounted object” is referencing the previously recited object in claim 1.  Line 5, the limitation “the lock” lacks sufficient antecedent basis. Note that more than one lock is previously recited.
	With regard to claim 12: Lines 3-4, the limitation “the lock” lacks sufficient antecedent basis.  Line 4, it’s unclear if the limitation “at least one solar panel” is referencing the previously recited object.
	With regard to claim 19: Line 2, the limitation “the maximum separation” lacks sufficient antecedent basis.
Allowable Subject Matter
Claims 1-3, 13-18 and 20 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
The combination of all the elements of the claimed mounting system is not adequately taught or suggested in the cited prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited is directed to mounting systems for photovoltaic assemblies

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633